Order entered on November 30, 1966, granting motion, made after filing of note of issue, for dismissal of action for general delay in prosecution, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs or disbursements, and the motion denied. The instant circumstances, judged in the light of legislative policy since the original enactment of CPLR 3216, do not in our opinion warrant the requested dismissal. Concur — Botein, P. J., Eager, Steuer, Tilzer and Rabin, JJ.